Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 1 of 11 PagelD: 399

 

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
ANNE KOONS,
Plaintiff,

Civil Action No. 18-16723 (MAS) (DEA)

‘ MEMORANDUM OPINION

JETSMARTER, INC., et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants JetSmarter, Inc. and Joshua Raia’s
(collectively “Defendants” or “JetSmarter”) Motion to Dismiss and Compel Arbitration. (ECF
No. 7.) Plaintiff Anne Koons (*Plaintiff’ or “Ms. Koons”) opposed (ECF No. 10), and Defendant
replied (ECF No. 11).! In the alternative, Defendants moved to stay the action pending resolution
of the related class arbitration. (ECF No. 7.) The Court has carefully considered the parties”
submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For
the reasons stated below, Defendants’ Motion to Dismiss and Compel Arbitration is granted in part

and denied in part.

 

' The Court has also reviewed Defendants’ Notices of Supplemental Authority. (See ECF Nos.
13, 14, 16, 17, 18, 20, 21, 24.)
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 2 of 11 PagelD: 400

I. Background

This case arises out of two memberships that Plaintiff purchased from JetSmarter for
private air transportation services.” (Defs.’ Notice of Removal, Ex. 3 (“Complaint”),
ECF No. |-3.) Namely, JetSmarter represented that its membership program provided clients with
“regular access to private jets,” as well as access to “certain flights at no additional costs.”
(Compl. € 24.)

In or about December 2017, Plaintiff began communicating with Joshua Raia (“Raia”), a
JetSmarter representative, about purchasing JetSmarter’s service. (/d. J] 3, 8.) Plaintiff expressed
an interest in JetSmarter’s service because she frequently flew to South Florida and Los Angeles.
(/d. 49.) Plaintiff explained her concerns to JetSmarter “about the availability of flights sponsored
by JetSmarter as well as the distance of the airport from which they would be based given the
location of her residence in Voorhees, New Jersey.” (/d. § 10.) JetSmarter and Raia advised
Plaintiff that Teterboro Airport regularly had flights to both Florida and Los Angeles, and that she
would have access to those flights. (/d. § 11.) JetSmarter and Raia further indicated that JetSmarter
“intended to establish flights out of Philadelphia International Airport (a location closer to
[Plaintiff's] residence).” (/d. ¥ 12.) Finally, JetSmarter and Raia informed Plaintiff that, by
purchasing a JetSmarter membership, “she would be entitled to fly on flights with a duration of up
to three hours at no additional cost.” (/d. J 13.)

Based on JetSmarter and Raia’s representations, Plaintiff purchased a one-year

membership from JetSmarter. (/d. 4 14.) Later, Plaintiff purchased a three-year “Sophisticated”

 

* Other plaintiffs have filed similar complaints against JetSmarter in other jurisdictions. (See
Gushue Decl., ECF No. 7-9.) Additionally, there is a pending class action arbitration against
JetSmarter in Fort Lauderdale, Florida. (/d.)
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 3 of 11 PagelD: 401

level membership. (/d. § 16.) Section Eighteen of the Membership Agreement,’ entitled “Dispute
Resolution,” provided the following:

Any claim or dispute between the parties and/or against any agent,

employee, successor, or assign of the other, whether related to this

Agreement, any of the Terms and Conditions, or the relationship or

rights or obligations contemplated herein, including the validity of

this clause, shall be resolved exclusively by binding arbitration by

the American Arbitration Association by a sole arbitrator under the

Commercial Arbitration Rules and the Supplementary Procedures

for Consumer Related Disputes then in effect, which are deemed to

be incorporated herein by reference .... The place of arbitration

shall be Broward County, Florida... .
(Defs.’ Mot. to Dismiss, Ex. 4 (“Membership Agreement” § 18), ECF No. 7-8.) The Membership
Agreement also included a provision entitled, “Governing Law,” which provided that the
Membership Agreement “and all the rights of the parties hereunder shall be governed by, construed
and enforced in accordance with the laws of the State of Florida without reference to the conflict
of law principles of any jurisdiction.” (/d. € 17.)

Plaintiff alleges that JetSmarter unilaterally changed the terms of the contract, by, inter
alia, eliminating services that were promised to her, such as complimentary helicopter service.
(Compl. § 17.) Moreover, Plaintiff contends that “the frequency of scheduled flights based out of
Teterboro Airport have greatly decreased and service was never established out of the Philadelphia
International Airport.” (PI.’s Opp'n Br. 2 (citing Compl. ¥ 18).) Finally, Plaintiff states that the
cost of flights through JetSmarter has substantially increased. (/d. (citing Compl. ¥ 19).)

Plaintiff's Complaint raises the following three claims: (1) Violation of the New Jersey

Consumer Fraud Act, N.J.S.A. 56:8-1. e¢ seg. (“NJCFA”); (2) “Respondeat Superior’; and

(3) “Legal Fraud.” (Compl. 4§ 22-39.) In the instant Motion, Defendants move to dismiss the

 

> Although Plaintiff entered into two membership agreements, those agreements both included the
subject arbitration provision, and therefore, the Court refers to the relevant agreements jointly as
the “Membership Agreement.”
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 4 of 11 PagelD: 402

Complaint and compel arbitration pursuant to the Dispute Resolution Clause of the Membership
Agreement.
II. Legal Standard

As a threshold matter, the parties dispute whether the Court should review the instant
motion to compel arbitration under a Federal Rule of Civil Procedure? 12(b)(6) or Rule 56
standard. Plaintiff argues that the Court should review the matter pursuant to the Rule 56 summary
judgment standard because “neither the complaint nor the documents referenced therein make
clear that Plaintiff is subject to an enforceable arbitration agreement.” (PI.’s Opp’n Br. 5, ECF
No. 10.) Defendants oppose, arguing that a Rule 12(b)(6) failure to state a claim standard is more
appropriate “given the undisputed fact that Plaintiff entered into an enforceable [click wrap]
agreement containing an equally enforceable provision.” (Defs.’ Reply Br. 2, ECF No. 11.)

“Asa general matter, a district court ruling on a motion to dismiss may not consider matters
extraneous to the pleadings,” yet an exception to that rule is that the Court may consider “a
document integral to or explicitly relied upon in the complaint ... without converting the motion
[to dismiss] into one for summary judgment.” Jn re Burlington Coat Factory Sec. Litig., 114 F.3d
1410, 1426 (3d Cir. 1997) (emphasis omitted). Here, Plaintiff explicitly relies upon the
Membership Agreement in the Complaint, and therefore, the Court may consider that agreement
in evaluating Defendants’ Motion to Dismiss.

Moreover, in Guidiotti v. Legal Helpers Debt Resolution, LLC, the Third Circuit clarified
the standard for district courts to apply in determining a motion to compel arbitration. 716 F.3d
764, 772 (3d Cir. 2013). The Third Circuit provided:

{When it is apparent, based on the face of a complaint, and
documents relied upon in the complaint, that certain of a party’s

 

4 Unless otherwise noted, all references to a “Rule” or “Rules” hereinafter refer to the Federal
Rules of Civil Procedure.
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 5 of 11 PagelD: 403

claims are subject to an enforceable arbitration clause, a motion to
compel arbitration should be considered under a Rule 12(b)(6)
standard without discovery’s delay. .. . But if the complaint and its
supporting documents are unclear regarding the agreement to
arbitrate, or if the plaintiff has responded to a motion to compel
arbitration with additional facts sufficient to place the agreement to
arbitrate in issue, then the parties should be entitled to discovery on
the question of arbitrability before a court entertains further briefing
on [the] question.
id. at 776 (internal quotation marks and citations omitted).

Here, it is apparent from the face of the Membership Agreement, which Plaintiff's
Complaint explicitly relies upon, that Plaintiffs claims are subject to an enforceable arbitration
agreement as set forth in Section 18 of the Membership Agreement. As such, the Court declines
to convert Defendants’ Motion to Dismiss into a summary judgment motion, and reviews
Defendants’ motion pursuant to Rule 12(b)(6).

Il. Discussion

Congress enacted the Federal Arbitration Act, 9 U.S.C. §§ I-14 (“FAA”), to thwart
“widespread judicial hostility to arbitration agreements.” AT&T Mobility LLC v. Concepcion, 563
U.S. 333, 339 (2011). The FAA creates a body of federal substantive law establishing the duty to
respect agreements to arbitrate disputes. Century Indem. Co. v. Certain Underwriters at Lloyd's,
554 F.3d 513, 522 (3d Cir. 2009). The FAA declares that “[a] written provision in any. .. contract
... to settle by arbitration .. . shall be valid, irrevocable, and enforceable, save upon such grounds
as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

“Whe[n] there is a contract between the parties that provides for arbitration, there is *an
emphatic federal policy in favor of arbitral dispute resolution.” Hoover v. Sears Holding Co.,
No. 16-4520, 2017 WL 2577572, at *1 (D.N.J. June 14, 2017) (quoting Mitsubishi Motors Corp.
v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985)). Therefore, “as a matter of federal

law, any doubts concerning the scope of arbitrable issues should be resolved in favor of
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 6 of 11 PagelD: 404

arbitration.” Raynor v, Verizon Wireless, LLC, No. 15-5914, 2016 WL 1626020, at *2
(D.N.J. Apr. 25, 2016) (quoting Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S.
1, 24-25 (1983)).

“[I]n deciding whether a party may be compelled to arbitrate under the FAA,” the Court
must determine: “(1) whether there is a valid agreement to arbitrate between the parties and, if so,
(2) whether the merits-based dispute in question falls within the scope of that valid agreement.”
Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014) (quotation marks omitted) (quoting
Certain Underwriters at Lloyd’s, 584 F.3d at 527). Under Section 2 of the FAA, “an arbitration
provision is severable from the remainder of the contract”; therefore, only challenges specifically
to the validity of the arbitration agreement are relevant to “a court’s determination of an arbitration
agreement's enforceability.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 70 (2010) (quoting
Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445 (2006)).

A, The Arbitration Provision is Valid

Preliminarily, the parties disagree as to whether the Court should apply New Jersey or
Florida state law to determine the validity of the arbitration provision. Plaintiff contends that the
Court should apply New Jersey law, arguing, “In the instant case, Plaintiff executed the
Membership Agreement and paid substantial sums of money based on the false representations
made to her by Defendants. All such activity (the execution, the payment and the receipt of the
false representations) occurred while Plaintiff was in New Jersey.”? (Pl.'s Opp’n Br. 9.)
Defendants argue that the Court must apply Florida law, pursuant to the Membership Agreement’s

Governing Law provision. (Defs.” Reply Br. 3.) Further, Defendants aver that “Florida has a

 

> New Jersey has adopted the most significant relationship test in deciding choice of law issues.
See P.V. ex rel. T.V. v. Camp Jaycee, 962 A.2d 453, 458-59 (N.J. 2007).
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 7 of 11 PagelD: 405

substantial relationship to the parties and transaction as all communications from JetSmarter were
sent from its representatives located in Florida and JetSmarter is headquartered in Florida.”
(id. at 4.)

In considering motions to compel arbitration, “the Court applies ‘ordinary state-law
principles that govern the formation of contracts[.]’” £n1con Assocs. v. Zale Corp., No. 16-1985,
2016 WL 7232772, at *3 (D.N.J. Dec. 14, 2016) (quoting Kirleis v. Dickie, McCamey & Chilcote,
560 F.3d 156, 160 (3d Cir. 2009)). Typically, “when parties to a contract have agreed to be
governed by the laws of a particular state, New Jersey courts will uphold the contractual choice if
it does not violate New Jersey’s public policy.” Jd. (quoting N. Bergan Rex Transp. v. Trailer
Leasing Co., 730 A.2d 843, 847 (N.J. 1999)); see also Prescription Counter v. Amerisource Bergan
Corp., No. 04-5802, 2007 WL 3511301, at *10 (D.N.J. Nov. 14, 2007) (finding that because the
defendant corporation’s principal place of business was in Georgia, there was “a reasonable basis
for the parties’ choice of law”).

Here, the Membership Agreement expressly provides that any disputes shall be governed
by Florida law, and the Complaint alleges that JetSmarter’s principal place of business is in
Florida. (Membership Agreement 4 18; Compl. J 2.) Additionally, upholding a governing law
provision mandating application of Florida Law will not violate New Jersey's public policy
because both New Jersey and Florida “favor[] arbitration as a mechanism [for] resolving disputes.”
Martindale v, Sandvik, Inc., 800 A.2d 872, 877 (N.J. 2002) (“[O]ur courts have held on numerous
occasions that agreements to arbitrate are not violative of public policy”): see also Rey v. Bonati,
No. 08-806, 2008 WL 11335106, at *1 (M.D. Fla. July 30, 2008) (citation omitted) (“It is well

settled under Florida law that arbitration is a favored means of dispute resolution and that courts
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 8 of 11 PagelD: 406

should indulge every reasonable presumption to uphold these agreements.”). The Court,
accordingly, finds Florida law applies.®

The arbitration provision at issue is valid under Florida law. Plaintiff, via a click wrap
agreement, assented to the terms of the Membership Agreement, which included the subject
arbitration provision. Florida routinely enforces click wrap agreements.’ See, e.g., Salco
Distributors, LLC v. iCode, Inc., No. 8:05-642, 2006 WL 449156, at *2 (M.D. Fla. Feb. 22, 2006)
(“In Florida and the federal circuits . . . [click wrap] agreements are valid and enforceable
contracts.”).

Moreover, the arbitration provision clearly and unambiguously states that Plaintiff must
submit to binding arbitration in the event any issue arises. (Membership Agreement { 18.) The
provision also provides that all disputes “shall be resolved exclusively by binding arbitration” and

a “sole arbitrator” shall resolve those disputes. (/d. (emphasis added}.) Thus, the arbitration

 

© Notwithstanding the Court’s determination that Florida law applies, the Court is not persuaded
by Plaintiff's arguments that the arbitration provision would be invalid under New Jersey law.
(Pl.’s Opp’n Br. 9.) Unlike the arbitration clause in Afalese, the arbitration provision here
expressly provides that all disputes “shall be resolved exclusively by binding arbitration... .”
(Membership Agreement 18 (emphasis added).) Afalese v. U.S. Legal Servs. Grp., L.P.,99 A3d
306, 315-17 (N.J. 2014). Although the Court acknowledges that the arbitration provision does not
explicitly address the differences between arbitration and pursuing relief within a court of
competent jurisdiction, the subject arbitration provision’s use of the term “exclusive” clearly
signifies that the parties can pursue their claims only with binding arbitration, rather than pursuing
relief in a court of competent jurisdiction.

7 New Jersey also enforces click wrap agreements. See, ¢.g., Davis v. Dell, No. 07-630, 2007 WL
4623030, at *2 (D.N.J. Dec. 28, 2007), aff'd, No. 07-630, 2008 WL 3843837, at *5 (D.N.J. Aug.
15, 2008) (“Under [] New Jersey .. . law, when a party uses his [or her] computer to click on a
button signifying his [or her] acceptance of terms and conditions in connection with an online
transaction, [the party] thereby manifests his [or her] assent to an electronic agreement.”). The
party will be bound by the terms of the click wrap agreement even if the party did not review the
terms and conditions of the agreement before assenting to them. Singh v. Uber Techs. Inc., 235
F. Supp. 3d 656, 665-66 (D.N.J. Jan. 30, 2017) (*[A]” failure to read a contract will not excuse a
party who signs it, nor will the party’s ignorance of its obligation.”) (internal quotation marks and
citation omitted).
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 9 of 11 PagelD: 407

provision is clear and unambiguous, and Plaintiff's waiver of her right to sue in court is apparent
on the face of the arbitration provision.’ See, e.g., Kaplan v. Kimball Hill Homes Fla., Inc., 915
So. 2d 755, 761 (Fla. 2d DCA 2005) (“[A]n agreement to arbitrate necessarily is understood to
involve the relinquishment of the rights of access to courts and trial by jury”); see also Henry v.
Pizza Hut of Am., Inc., No. 07-1128, 2007 WL 2827722, at *6 (M.D. Fla. Sept. 27, 2007) (internal
quotation marks and citation omitted) (“[The] loss of the right to [a] jury trial is a fairly obvious
consequence of an agreement to arbitrate.”’).

Finally, Plaintiff's arguments pertaining to the Membership Agreement’s validity as a
whole (see Pl.’s Opp’n Br. 14), and not the arbitration provision specifically, must be decided by
the arbitrator. See Hoover, 2017 WL 3923295, at *2 (quoting Buckeye Check Cashing, Inc., 546
U.S. at 446 (“[U]nless the challenge is to the arbitration clause itself, the issue of the contract’s
validity is considered by the arbitrator [.]”)). The Court, accordingly, finds the subject arbitration
provision is vatid.

B. The Arbitration Provision Delegates Arbitrability

The Court next turns to the issue of arbitrability, /e., whether the issue falls within the
scope of the Membership Agreement. See, e.g., Berture v. Samsung Elecs. Aim., Inc., No. 17-5757,

2018 WL 4621586, at *9 (D.N.J. July 18, 2018). “[PJarties can agree to arbitrate gateway

 

* Plaintiff also argues that the Court should apply New Jersey state law because her claims fall
under the New Jersey Consumer Fraud Act, (Pl.’s Opp’n Br. 7.) The Court emphasizes, however,
that it only addresses arguments pertaining to “the validity and enforceability of the arbitration
clause,” because, “[o]nce such a {valid arbitration] agreement is found, the merits of the
controversy are left for disposition to the arbitrator.” Harris v. Green Tree Fin. Corp., 183 F.3d
173, 179 (3d Cir. 1999); Great West. Mort. Corp. v. Peacock, 110 F.3d 222, 228 (3d Cir. 1997);
see also Emcon Assocs., 2016 WL 7232772, at *8-9 (finding that the plaintiff's assertion that the
contract’s choice of law provision “does not contain language that prevents [the p]laintiff from
asserting claims under New Jersey statutory law” was “irrelevant to the [cJourt’s choice of law
analysis” and determination regarding the validity of the arbitration provision).
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 10 of 11 PagelD: 408

questions of arbitrability, such as whether the parties have agreed to arbitrate or whether their
agreement covers a particular controversy.” Rent-A-Crr., 561 U.S. at 68-69. “[W]hen the parties’
contract delegates the arbitrability question to an arbitrator, the courts must respect the parties’
decision as embodied in the contract.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct.
524, 528 (2019). The Court may not decide the issue of arbitrability ifa valid arbitration agreement
delegates the issue of arbitrability to an arbitrator. /d. at 530.

Here, the arbitration provision expressly delegates the issue of arbitrability to an arbitrator;
namely, it provides that “{a]ny claim or dispute . .. whether related to this Agreement, any of the
Terms and Conditions or the relationship or rights or obligations contemplated herein, including
the validity of this clause, shall be resolved exclusively by binding arbitration.” (Membership
Agreement § 18 (emphasis added).) As such, the Court does not reach the issue of arbitrability, as
that is a matter for the arbitrator’s review.

The Court, therefore, finds the arbitration provision valid and the scope of that provision
an issue for the arbitrator to review. The Court, accordingly, grants Defendants’ Motion to Compe!
Arbitration.

IV. Stay Pending Arbitration

Finally, the Court notes that Defendants move to both dismiss this action and compel
arbitration. Defendants’ only argument in support of the Court's dismissing, rather than staying,
the matter consists of a single footnote, which provides in its entirety: “While the FAA requires a
stay of any action subject to a valid arbitration agreement, this Court has the discretion to dismiss
this action if all the issues raised are arbitrable.” (Defs.” Moving Br. 10 n. | (citing Hoffman v.
Fid. & Deposit Co., 734 F. Supp. 192, 195 (D.N.J. 1990).) Defendants’ bare assertion fails to
persuade the Court that it should dismiss, and not stay, the matter. See, e.g., Mendez v. Puerto

Rican Int'l Cos., 553 F.3d 709, 710-12 (3d Cir. 2009) (discussing, inter alia, Section 3 of the FAA,

10
Case 3:18-cv-16723-MAS-DEA Document 25 Filed 07/15/19 Page 11 of 11 PagelD: 409

which “imposes a mandatory stay”). The Court, therefore, denies Defendants’ Motion to Dismiss,
and stays the matter pending the completion of arbitration pursuant to Section 3 of the FAA.
V. Conclusion

For the reasons set forth above, it is hereby ordered that Defendants’ Motion to Dismiss
and Compel Arbitration is granted in part and denied in part. The Court will issue an order

consistent with this Memorandum Opinion.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

Dated: July 15, 2019
